Citation Nr: 0019150	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from March 1979 to February 
1980; she also had prior active service in excess of seven 
months.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1993 rating decision from the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that new and material evidence for 
service connection for psychosis and personality disorder had 
not been received.  In February 1998, the veteran's claims 
file was transferred to the Albuquerque, New Mexico, RO for 
further adjudication.  

In April 1998, the Board denied the appellant's claim for 
service connection for sinusitis and denied the appeal to 
reopen the claim for service connection for bronchitis.  The 
Board remanded the instant issue for further development to 
include requesting the veteran's service medical and service 
personnel records.  


FINDINGS OF FACT

1. By decision dated in January 1992, the RO denied service 
connection for psychosis not otherwise specified and a 
personality disorder.  The appellant was properly notified 
of that decision, and did not perfect a timely appeal.

2. The evidence received subsequent to the January 1992 RO 
decision, for the claim for service connection for a 
psychiatric disorder, is not cumulative or redundant, 
bears directly and substantially upon the specific matter 
under consideration, and must be considered to fairly 
decide the merits of the appellant's claim.

3. The record contains no competent medical evidence 
providing a nexus between the veteran's atypical psychosis 
and any incident of service.


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156(a) (1999).

2. The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service examination in March 1978 and the 
veteran's enlistment physical examination in February 1979 
noted no psychiatric abnormalities.  A mental health note in 
December 1979 reported that the veteran was diagnosed with 
personality disorder, and not eligible for cross training.  
A physical examination in February 1980 noted that 
psychiatric examination was within normal limits.  

The veteran was hospitalized from August to October 1991 with 
a diagnosis of psychosis not otherwise specified and mixed 
personality disorder with schizotypal borderline and 
histrionic features.  At admission, the veteran reported 
hearing voices, difficulty sleeping, nightmares, overwhelming 
anxiety, feelings of sadness, inability to concentrate.  The 
veteran reported a history of auditory and visual 
hallucinations extending back to her military service.  

In September 1991, the veteran filed an initial claim for VA 
benefits for service connection for "nerves."  By rating 
decision in January 1992, the RO in Chicago, Illinois, denied 
service connection for psychosis not otherwise specified and 
a personality disorder.  The veteran was notified of this 
decision under cover letter dated in February 1992.  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 19.192 (1991) (38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1103 (1999)).  

The veteran filed a request to reopen her claim for service 
connection for a nervous condition in May 1993.  The 
evidence, submitted since the final RO decision in January 
1992, includes further service medical records, Social 
Security records, VA outpatient treatment records, a VA 
examination, and statements and testimony from the veteran.  

Social Security records, dated in December 1991, noted 
symptomatology of delusions or hallucinations, emotional 
withdrawal, forgetfulness, and confusion.  A functional 
capacity assessment noted that the veteran had atypical 
psychosis and was not capable of sustaining herself at 
gainful employment.  The veteran's treating physician 
provided a diagnosis of atypical psychosis (rule out 
schizophrenia, paranoid type).  

VA outpatient treatment records from February to May 1993 
reported anxiety, lack of insight, and noncompliance with 
medication.  In February 1993 the veteran reported that she 
was subject to harassment and discrimination during service 
due to her race.  

In her VA Form 9, substantive appeal, received in September 
1994, the veteran stated that she had no psychiatric problems 
prior to enlistment and attributed her nervous disorder to 
the unusual stress of receiving obscene phone calls, threats, 
and being the butt of racist jokes and gossip during service.  
The veteran stated that she filed a complaint with the Equal 
Employment Opportunity Commission (EEOC) at the United States 
Air Force Academy (academy) due to the actions of her fellow 
service members.  

By letter, received in December 1994, an individual with the 
EEOC at the Academy stated that there was no record of a 
complaint or investigation file for the veteran in the 
Academy EEO office or Civilian Personnel office.  

At a hearing before an RO hearing officer in November 1994, 
the veteran testified that prior to service she had an 
"outstanding record as a citizen" and an academic record 
sufficient for admission to the U.S. Air Force Academy as a 
cadet candidate.  Transcript, pp. 2, 5.  She stated that, 
during service, personal medical information was spread to 
her fellow service members and her personal quarters were 
vandalized.  Transcript, p. 2.  She noted that she had 
difficulty sleeping and eating during service.  
Transcript, p. 17.  The veteran reported that she spoke to 
her chaplain and sent a detailed report to the EEOC 
concerning these incidents.  Transcript, p. 3.  She stated 
that she underwent an official psychiatric evaluation prior 
to discharge and was in receipt of Social Security disability 
benefits.  Transcript, p. 14.  

A VA examination was conducted in June 1996.  The veteran 
reported no current treatment and no medication.  The veteran 
described her mood as angry and reported hearing voices.  
Mental status examination showed a wide range of affect and 
"angry" mood.  The veteran denied paranoid, suicidal or 
homicidal ideation and insight and judgment were fair.  The 
examiner provided a diagnosis of personality disorder, not 
otherwise specified, with narcissistic, schizotypal, and 
avoidant traits.  The examiner stated that the veteran did 
not meet the criteria for an Axis I disorder.  

In April 1998, the Board remanded the veteran's claim for 
further development to include requesting the veteran's 
service medical and service personnel records.  Further 
service records were received from the National Personnel 
Records Center in August 1998.  The RO requested the 
veteran's service personnel records, but none were received.  


II. Analysis

As an initial matter, the Board notes that although the April 
1998 remand requested that the veteran's service personnel 
records be obtained, such are not of record.  In general, 
when remand orders are not complied with, the Board errs in 
failing to insure compliance.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

However, the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court") and the 
United States Court of Appeals for Federal Circuit 
(hereinafter, "the Federal Circuit") have held that 
38 U.S.C. § 5107(a) requires that, if a well-grounded or 
plausible claim has not been submitted, there is no duty on 
the part of VA to assist in the claim's full development.  
See Morton v. West, 12 Vet. App. 477, 480 (1999).  Based 
on the explicit statutory language, structure, and purpose, 
the Court states that it has discerned a Congressional intent 
to create a chronological process whereby appellants who have 
met the requisite burden, and only those appellants, are 
entitled to the benefit of VA's duty to assist.  In Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998), the Federal Circuit expressly upheld 
this interpretation of section 5107(a) and the 
"chronological relationship" it establishes.  As the Board 
finds that the veteran's claim is not well grounded, there is 
no duty to assist him in full development of her claim.  
Therefore, it would be contrary to both regulation and 
precedent court decisions to remand the claim to complete the 
development requested in the previous remand, prior to a 
determination as to whether the veteran's claim is 
well grounded. 

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  New evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its rating decision."  
Elkins, 12 Vet. App. at 214.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The appellant's claim for service connection for a 
psychiatric condition was previously denied by the RO by 
final rating decision in January 1992.  The evidence at that 
time included some of the veteran's service medical records 
noting diagnosis of a personality disorder, and 
hospitalization records from 1991 noting diagnoses of 
psychosis not otherwise specified and mixed personality 
disorder.  Since that time, the veteran has submitted further 
service medical records, Social Security records, VA 
outpatient treatment records, a VA examination, and 
statements and testimony from the veteran.  In her 
statements, following the January 1992 rating decision, the 
veteran contends that her current psychiatric disorder is a 
result of harassment and discrimination suffered during her 
active military service.  These statements are both new, in 
that they were not considered prior to the RO's earlier 
decision, and material, in that the statements at least 
arguably meet the minimal standard of Hodge and Elkins in 
providing a more complete picture of the origin of the 
veteran's psychiatric disorder.  See Hodge at 1363.

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).

In the instant case, the veteran has submitted evidence of a 
current disability.  The Board notes that personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of the legislation.  38 C.F.R. § 
3.303(c) (1999).  The veteran's social security records 
provided a diagnosis of atypical psychosis.

The only evidence of a psychiatric condition during service 
is the December 1979 note indicating that due to a diagnosis 
of personality disorder, the veteran was not eligible for a 
transfer.  Records of the diagnosis of personality disorder 
are apparently unavailable, as repeated requests for further 
service medical records have not uncovered them.  The Board 
is aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The analysis of the veteran's 
claim was undertaken with these duties and obligations in 
mind.  The veteran's enlistment examination in February 1979 
and a physical examination in February 1980 indicated no 
psychiatric abnormalities.  The veteran attributes her 
psychiatric disorder to harassment and discrimination 
experienced during active service.  

The record contains no competent medical evidence of a nexus 
between the veteran's current diagnosis of atypical psychosis 
and any incident of her active military service, including 
the reports of discrimination and harassment.  Although 
during hospitalization in 1991, the veteran reported a 
history of hallucinations since service, the physician did 
not provide an opinion that the veteran's psychosis, 
first diagnosed in 1991 more than 11 years after service, was 
in any way related to the veteran's military service.  
Without competent evidence of a nexus between the veteran's 
current atypical psychosis and any incident of her military 
service, the veteran's claim cannot be well grounded.  

As noted above, the Board recognizes that there is no duty to 
assist in a claim's full development if a well-grounded claim 
has not been submitted.  See Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000); Morton, 12 Vet. App. at 480.  However, the 
Court has held that there is some duty to inform the veteran 
of the evidence necessary for the completion of an 
application for benefits, under 38 U.S.C.A. § 5103(a) (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  Section 
5103(a) imposes an obligation to notify a veteran of factual 
evidence needed only when the circumstances of a case put VA 
on notice that relevant evidence may have existed, or could 
have been obtained, that if true, would have made the claim 
"plausible" and that such evidence had not been submitted 
with the application.  Smith v. West, No. 99-7133 (Fed. Cir. 
June 13, 2000) (per curiam).  The appellant has not 
identified any medical evidence that has not been requested 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).



ORDER

The application to reopen the claim of service connection for 
a psychiatric disorder is granted.

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

